DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "33" and "36" have both been used to designate the “fourth section” of the ear protection hook 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both “band” and “strap”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:
Line 2 of claim 5 states the limitation of “the strap”, however no strap has been previously presented. Examiner suggests changing “the strap” to --the band-- to keep terminology consistent with independent claim 1. 
Lines 4-5 of claim 12 use the pronoun “it”. Examiner suggests changing “it” to --the ear protector hook--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13, and thus their respective dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, both claims 1 and 13 state the limitation of “a third section of the four sections adapted to rest in the crevice between the wearer's ear and the head of the wearer and exerting a force causing a second section between the first section and the third section to be pulled forward toward the (mask or nasal prongs)”.
It is unclear what is intended by this limitation, as it appears that the second section is under a tensile force rather than being pushed forward, as Paragraph 25 indicates the strap exiting the slot causes the first section to press downwards against the top of the ear and the second section to press against the crevice formed between the top of the ear and the user’s head. For the purpose of examination, the limitation of “the third section to be pulled forward” in both claims 1 and 13 has been taken to be the third section being pulled downward toward the user’s ear, as described in Paragraph 25 of Applicant’s original disclosure. 
Claim 13 and thus its dependent claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the mask body" in line 12.  There is insufficient antecedent basis for this limitation in the claim, as a “mask body” has not been previously mentioned in the claim. Examiner suggests replacing “mask body” with “nasal prongs” to make the claim language consistent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartholomew (US 5,400,776). 
	Regarding claim 13, Bartholomew discloses an ear protector hook system for attaching a cannula having two flexible tubes with nasal prongs therebetween, around the ears of a wearer, (see nasal cannula 31 with two nasal prongs connected to a formable clip apparatus 11 around the ears of the wearer, Figure 1) comprising: two ear protector hooks (two ear clips 11, Figure 2); each of the ear protector hooks comprised of a hook shaped structure (see ear clip 11 shaped as a hook, Figures 3-5) constructed of four sections attached to each other end to end (ear clip 11 comprised of four sections; one comprising a collar 41, one comprising cylindrical member 39, one comprising longitudinal bend 59, and the fourth comprising a second collar 42, see annotated Figure 3 below indicating the four sections); a first section of the four sections shaped to hook over the top of a wearer's ear and rest against the head of the wearer (first section as shown in annotated Figure 3 below, shaped to hook over top of wearer’s ear and rest against head, as shown in Figure 1); a third section of the four sections adapted to rest in the crevice between the wearer's ear and the head of the wearer (third second as shown in annotated Figure 3 below resting in between crevice of ear and head as shown in Figure 1) and exerting a force causing a second section between the first section and the third section to be pulled forward toward the nasal prongs (For the purpose of examination, the limitation of “the third section to be pulled forward” has been taken to be the third section being pulled forward to the user’s ear, as described in Paragraph 25; therefore the downward force of tube 23 would thus create a tensile force causing the third section to be pulled towards the user’s ear); a fourth section (as shown in annotated Figure 3 below) of the four sections connected to the third section and adapted to rest in the crevice between the wearer's ear and the head of the wearer (as best shown in Figure 2) so as to stabilize the mask body and prevent repeated rubbing of the ear protector against the same part of a person's ear (the location of the fourth section shown in annotated Figure 3 is the same location at the fourth section of the claimed invention with respect to the user’s ear, therefore would function in the same manner of stabilizing the mask/nasal prongs; also see In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977) which states “Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); a slot (gaps 49 and 51, Figure 3) extending the length of the hook shaped structure (gaps 49/50 extend the length of the curved structure, Figure 3) which extends from an outer surface of the hook shaped structure to a circular inner bore (gaps 49/50 extend from edges 55 and 53, respectively, to circular inner bore 67, Figures 3-6) extending the length of the hook shaped structure receiving one of the two flexible tubes of the cannula (tubing 15 can be compressible inserted through gaps 49 and 51 within clip 11, Col. 3 lines 17-20).

    PNG
    media_image1.png
    461
    565
    media_image1.png
    Greyscale

	Regarding claim 14, Bartholomew further discloses wherein the angle y between the first section and the third section is between 85 to 95 degrees (longitudinal bend of clip 11, as indicated as 59 in Figure 3, is approximately 90 degrees, Column 3 lines 20-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 5,400,776) in view of Campbell, Sr. (US 6,505,624 B1). 
	Regarding claim 1, Bartholomew discloses an ear protector hook system (see ear clips 11, Figures 1-2) comprising: two ear protector hooks (two ear clips 11, Figure 2); each of the ear protector hooks comprised of a hook shaped structure (see ear clip 11 shaped as a hook, Figures 3-5) constructed of four sections attached to each other end to end (ear clip 11 comprised of four sections; one comprising a collar 41, one comprising cylindrical member 39, one comprising longitudinal bend 59, and the fourth comprising a second collar 42, see annotated Figure 3 below indicating the four sections); a first section of the four sections shaped to hook over the top of a wearer's ear and rest against the head of the wearer (first section as shown in annotated Figure 3 below, shaped to hook over top of wearer’s ear and rest against head, as shown in Figure 1); a third section of the four sections adapted to rest in the crevice between the wearer's ear and the head of the wearer (third second as shown in annotated Figure 3 below resting in between crevice of ear and head as shown in Figure 1) and exerting a force causing a second section between the first section and the third section to be pulled forward toward the mask (For the purpose of examination, the limitation of “the third section to be pulled forward” has been taken to be the third section being pulled forward to the user’s ear, as described in Paragraph 25; therefore the downward force of tube 23 would thus create a tensile force causing the third section to be pulled towards the user’s ear); a fourth section (as shown in annotated Figure 3 below) of the four sections connected to the third section and adapted to rest in the crevice between the wearer's ear and the head of the wearer (as best shown in Figure 2) so as to stabilize the mask body and prevent repeated rubbing of the ear protector against the same part of a person's ear (the location of the fourth section shown in annotated Figure 3 is the same location at the fourth section of the claimed invention with respect to the user’s ear, therefore would function in the same manner of stabilizing the mask/nasal prongs; also see In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977) which states “Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); a slot (gaps 49 and 51, Figure 3) extending the length of the hook shaped structure (gaps 49/50 extend the length of the curved structure, Figure 3) which extends from an outer surface of the hook shaped structure to a circular inner bore (gaps 49/50 extend from edges 55 and 53, respectively, to circular inner bore 67, Figures 3-6) extending the length of the hook shaped structure receiving the band (tubing 15 can be compressible inserted through gaps 49 and 51 within clip 11, Col. 3 lines 17-20).

    PNG
    media_image1.png
    461
    565
    media_image1.png
    Greyscale

Annotated Figure 3
Although Bartholomew teaches an ear protector apparatus attached to the tubing of a nasal cannula, Bartholomew is silent wherein the ear protector system is attached to a mask body. 
However, Campbell, Sr. teaches an analogous hooked-shaped earpiece (nasal retention device 10 includes a curved surface to conform to the curvature of the recipient’s ear, Col. 2 lines 45-47, and Figure 1) in which the hooked-shaped earpiece is attached to a  mask body (see Figure 4b in which retention device 93 is attached to mask body 91) or alternatively attached to a nasal cannula (see retention device 10 attached to nasal cannula tubing 15, Figures 1a and 2a). 
Therefore, it would have been obvious at the time of invention that Bartholomew’s ear protector apparatus could also be attached to a mask body, as taught by Campbell, Sr., as both a mask body and nasal cannula use similar diameter tubing and/or straps for retention purposes, therefore the ear clip would be suitable for either breathing apparatus (nasal cannula or a mask body). 
	Regarding claim 2, Bartholomew further teaches wherein the slot (gaps 49/51, Figure 3) extends the length of the back side of the hook shaped structure (see gaps 49/51 extending the length of the back side of the hooked ear clip 11, Figure 3).
	Regarding claim 3, Bartholomew further teaches wherein the slot extends from an outer surface of the hook shaped structure to a circular inner bore extending the length of the back side of the hook shaped structure (see gaps 49/51 extending from the outer edges 53/55 of ear clip 11 to a circular inner bore 67, Figures 3-6).   
	Regarding claim 6, Bartholomew further teaches wherein the strap (tube 23, Figures 1-2) exiting the slot causes the first section to press downwards against the top of the wearer's ear and the second section to press against the crevice formed between the top of the wearer's ear and the user's head (tension from tube 23 when user is wearing the apparatus would cause a tensile force causing the first section to press downward against the top of the user’s ear and the second section to press against the crevice between the ear and the user’s head, Figure 1 and annotated Figure 3 provided above). 
	Regarding claim 7, Campbell, Sr. further teaches wherein the strap (strap 95, Figure 4b) is attached along the upper edge and lower edge of to a mask and loops around the ears of the wearer (see strap 95 attached to an upper edge and lower edge of mask body 91, looping around ear via retention device 93, Figure 4b).
	Regarding claim 8, Campbell, Sr. further teaches wherein the band is formed from an elasticized strap (an elastic strap is used to secure the mask in position on the recipient’s head, Col.5 lines 20-21). 
	Regarding claim 9, Campbell, Sr. further teaches wherein the ear protector hooks are secured onto a section of the strap which extends between the ear of the wearer to the front of the mask (see retention device 93 secured to a section of strap 95 extending between the user’s ear to the front of mask body 91, Figure 4b).
	Regarding claim 10, Bartholomew further teaches wherein the angle x between the first section and the third section is between 85 to 95 degrees (longitudinal bend of clip 11, as indicated as 59 in Figure 3, is approximately 90 degrees, Column 3 lines 20-21).
	Regarding claim 11, Bartholomew further teaches wherein the angle x between the first section and the third section is 90 degrees (longitudinal bend of clip 11, as indicated as 59 in Figure 3, is approximately 90 degrees, Column 3 lines 20-21).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 5,400,776) in view of Campbell, Sr. (US 6,505,624 B1) and in further view of Harrison et al. (US 5,968,000). 
Regarding claim 4, Bartholomew in view of Campbell, Sr. teach the ear protector hook system of claim 2, with Campbell, Sr. further teaching a slot (see opening 88 at the top of the tube cavity, Figure 3b) which extends from the outer surface of the hook shaped structure to a circular inner bore (opening 88 extends from the outer surface of retention device to the cavity in which the tube is held, Figure 3b) but does not specifically state wherein the slot has a width of about .6mm to about 1.0 mm.
However, Harrison teaches an apparatus to assist in holding either a cannula tube or catheter (Abstract) that comprises a narrowed slot region (slot 120, Figure 1) which extends to a circular diameter in order to accommodate the tubing (rounded region 110 for fitting around a cannula, Figure 1 and Col. 8 lines 15-17), further teaching the widest portion of the rounded region 110 being from 0.5 cm to 2 cm (Col. 6 lines 20-21), therefore the narrower slot region 120 (Figure 1) would have a width much less than 0.5 cm to 2 cm, or about .6 mm to 1.0 mm.
Therefore, it would have been obvious at the time of invention to modify the gaps of Bartholomew’s ear clip to have a narrowed slot configuration opening to a larger diameter region, as taught by Harrison, as this would provide an alternative means of securing the nasal cannula tubing to the ear clip. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 5,400,776) in view of Campbell, Sr. (US 6,505,624 B1), Harrison et al. (US 5,968,000), and in further view of Barker (US 2014/0209099). 
	Regarding claim 5, Bartholomew in view of Campbell and Harrison teach the ear protector system of claim 4,  but is silent wherein the inner bore has an inner diameter of about 3mm to receive the strap.
	However, Barker teaches a nasal cannula support apparatus in which a retention clip (clip 103, Figure 4) has an interior curvature (106, Figure 4) that is slightly smaller than the cannula tube which is held in the clip, with the diameter of the tube being 0.125 inches or 3.175 mm (Paragraph 0041), therefore teaching the inner bore to have an inner diameter of about 3 mm to receive the tube.
	Therefore, it would have been obvious at the time of invention to have the inner bore of Bartholomew’s ear clip have a diameter of about 3mm, as taught by Barker, as this would allow a secure fit of the nasal cannula tubing in the ear clip, with 3mm tubing being a standard size for nasal cannula tubing that is well-known in the art. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 5,400,776) in view of Campbell, Sr. (US 6,505,624 B1) and in further view of Prevoir et al. (US 2018/0346678 A1). 
	Regarding claim 12, Bartholomew in view of Campbell, Sr. teach the ear protector hook system of claim 1, and although Campbell, Sr. teaches the retention device to be made from a thermoplastic elastomer, they do not specifically state wherein the ear protector hook is constructed of a relatively, non-flexible material constructed of a material selected from the group consisting of a fully cured ethylene propylene diene monomer (EPDM) rubber in a thermoplastic matrix of polypropylene (PP), a high performance thermoplastic elastomer and silicone so that it doesn't move around on the ear once it is in place.  
	However, Prevoir et al. teaches an earpiece device in which the earpiece is made from a thermoplastic elastomer, specifically cured ethylene propylene diene monomer (EPDM) M-class rubber in polypropylene (Paragraph 0031). 
	Therefore, it would have been obvious at the time of invention to modify Bartholomew’s ear protector hook to be made from a thermoplastic elastomer such as EPDM, as taught by Prevoir, as this material provides desirable water permeability that reduces moisture build-up in and around the earpiece wearer’s ears (Paragraph 0030), and also provides a relatively soft material to reduce discomfort when wearing the earpiece.  
Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 5,400,776) in view of Prevoir et al. (US 2018/0346678 A1). 
	Regarding claim 15, Bartholomew discloses the ear protector hook system of claim 13, but is silent wherein the ear protector hook is constructed of a relatively, non-flexible material selected from the group consisting of a fully cured ethylene propylene diene monomer (EPDM) rubber in a thermoplastic matrix of polypropylene (PP), a high performance thermoplastic elastomer and silicone so that it doesn't move around on the ear once it is in place.
	However, Prevoir et al. teaches an earpiece device in which the earpiece is made from a thermoplastic elastomer, specifically cured ethylene propylene diene monomer (EPDM) M-class rubber in polypropylene (Paragraph 0031). 
	Therefore, it would have been obvious at the time of invention to modify Bartholomew’s ear protector hook to be made from a thermoplastic elastomer such as EPDM, as taught by Prevoir, as this material provides desirable water permeability that reduces moisture build-up in and around the earpiece wearer’s ears (Paragraph 0030), and also provides a relatively soft material to reduce discomfort when wearing the earpiece.  
	Regarding claim 16, Bartholomew in view of Prevoir teach the ear protector hook system of claim 15, with Bartholomew further teaching wherein the slot (gaps 49 and 51, Figure 3) extends the length of the back side of the hook shaped structure (see gaps 49/51 extending the length of the back side of the hooked ear clip 11, Figure 3). 
	Regarding claim 17, Bartholomew in view of Prevoir teach the ear protector hook system of claim 16, with Bartholomew further teaching wherein the slot extends from an outer surface of the hook shaped structure to a circular inner bore extending the length of the hook shaped structure (see gaps 49/51 extending from the outer edges 53/55 of ear clip 11 to a circular inner bore 67, Figures 3-6). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 5,400,776) in view of Prevoir et al. (US 2018/0346678 A1) and in further view of Harrison et al. (US 5,968,000).
	Regarding claim 18, Bartholomew in view of Prevoir teach the ear protector system of claim 17, but are silent wherein the slot has a width of about .6mm to 1.0 which extends from the outer surface of the hook shaped structure to a circular inner bore to receive the flexible tubes.  
 However, Harrison teaches an apparatus to assist in holding either a cannula tube or catheter (Abstract) that comprises a narrowed slot region (slot 120, Figure 1) which extends to a circular diameter in order to accommodate the tubing (rounded region 110 for fitting around a cannula, Figure 1 and Col. 8 lines 15-17), further teaching the widest portion of the rounded region 110 being from 0.5 cm to 2 cm (Col. 6 lines 20-21), therefore the narrower slot region 120 (Figure 1) would have a width much less than 0.5 cm to 2 cm, or about .6 mm to 1.0 mm.
Therefore, it would have been obvious at the time of invention to modify the gaps of Bartholomew’s ear clip to have a narrowed slot configuration opening to the larger diameter region, as taught by Harrison, as this would provide an alternative means of securing the nasal cannula tubing to the ear clip. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 5,400,776) in view of Prevoir et al. (US 2018/0346678 A1), Harrison et al. (US 5,968,000), and in further view of Barker (US 2014/0209099).
	Regarding claim 19, Bartholomew in view of Prevoir and Harrison teach the ear protector system of claim 18, but is silent wherein the inner bore has an inner diameter of about 2mm to about 4 mm to receive the flexible tubes.
	However, Barker teaches a nasal cannula support apparatus in which a retention clip (clip 103, Figure 4) has an interior curvature (106, Figure 4) that is slightly smaller than the cannula tube which is held in the clip, with the diameter of the tube being 0.125 inches or 3.175 mm (Paragraph 0041), therefore teaching the inner bore to have an inner diameter of about 3 mm to receive the tube.
	Therefore, it would have been obvious at the time of invention to have the inner bore of Bartholomew’s ear clip have a diameter of about 3mm, as taught by Barker, as this would allow a secure fit of the nasal cannula tubing, with 3mm tubing being a standard size for nasal cannula tubing that is well-known in the art. 
	Regarding claim 20, Bartholomew further teaches wherein the ear protector hooks (ear clips 11, Figure 1) are secured onto one of the two flexible tubes of the cannula which extends between the ears of the wearer to the nasal prongs (see ear clips 11 secured to tube 23 which extends between the ears to the nasal prongs 31, Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH B LEDERER/Examiner, Art Unit 3785                  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785